ATTORNEY FOR HON. T. EDWARD PAGE,                              ATTORNEYS FOR THE COMMISSION
SENIOR JUDGE                                                   ON JUDICIAL QUALIFICATIONS

James H. Voyles                                                Adrienne L. Meiring
Voyles Zahn & Paul                                             Mary Elizabeth Daulton
Indianapolis, Indiana                                          Indianapolis, Indiana

______________________________________________________________________________


                                              In the
                         Indiana Supreme Court
                             _________________________________
                                                                                    FILED
                                       No. 94S00-1701-JD-3                     Feb 20 2017, 3:10 pm

                                                                                    CLERK
                                                                                Indiana Supreme Court
                                IN THE MATTER OF THE HONORABLE                     Court of Appeals
                                                                                     and Tax Court
                                 T. EDWARD PAGE, SENIOR JUDGE

                             _________________________________

                              JUDICIAL DISCIPLINARY ACTION
                             _________________________________

                                         February 20, 2017

Per Curiam.

        This matter comes before the Court as a result of a judicial disciplinary action brought by
the Indiana Commission on Judicial Qualifications (“Commission”) against Respondent herein, T.
Edward Page, Senior Judge. Article 7, Section 4 of the Indiana Constitution and Indiana Admission
and Discipline Rule 25 give the Indiana Supreme Court original jurisdiction over this matter.

        In lieu of Respondent tendering a written response to the charges, the parties jointly tendered
a “Statement of Circumstances and Conditional Agreement for Discipline” in which the parties
have stipulated to the following facts. On the night of Saturday, October 1, 2016, a Porter County
Sheriff’s Department deputy responded to 911 calls from two different individuals about a south-
bound vehicle periodically veering into northbound traffic on Indiana State Road 149 in Porter
County. The deputy observed a vehicle matching the description provided by one of the 911 callers
driving slowly on State Road 149 in the area of C.R. 550 North. After stopping Respondent’s
vehicle and approaching Respondent, the deputy noticed an odor of alcohol on Respondent’s
breath and person. Respondent’s speech was slurred, his eyes were watery, his manual dexterity
was poor, and his balance was unsteady. He failed at least three field sobriety tests, and when he
consented to a preliminary breath test, the result was .20 BAC. He then voluntarily gave a blood
sample at Valparaiso Medical Center in Lake County.

       Respondent was arrested and subsequently charged in Porter Superior Court with Class A
misdemeanor Operating a Vehicle While Intoxicated Endangering a Person, Class C misdemeanor
Operating a Vehicle While Intoxicated, and Class A misdemeanor Operating a Vehicle with an
Alcohol Concentration Equivalent to .15 or More. On November 15, 2016, he pleaded guilty under
a plea agreement to Operating a Vehicle While Intoxicated, a Class C misdemeanor, and the State
dismissed the remaining charges. The trial court entered judgment of conviction against on the C-
misdemeanor offense and sentenced Respondent to 60 days in jail, with 59 days suspended and
credit for 1 day served in jail. The court also placed Respondent on unsupervised probation for 180
days, imposed an ignition interlock requirement on his driving privileges until December 7, 2016,
and imposed fines and court costs of $883.50.

       Respondent and the Commission agree that by being arrested and convicted for Operating a
Motor Vehicle While Intoxicated, Respondent violated Code of Judicial Conduct Rule 1.1 requiring
judges to comply with the law, and Rule 1.2 requiring judges to avoid impropriety and to act at all
times in a manner that promotes public confidence in the integrity of the judiciary.

       The parties cite no facts in aggravation. In mitigation, they agree that Respondent immed-
iately self-reported his misconduct and voluntarily contacted the Judges and Lawyers Assistance
Program (JLAP); that he is compliant with all JLAP requests; that he has been fully cooperative
with the Commission throughout its investigation; and that he is remorseful for his conduct. They
also agree that under the circumstances, the appropriate sanction is a public reprimand. The Court
agrees with the parties.

       Accordingly, T. Edward Page, Senior Judge, is hereby reprimanded. This discipline
terminates the disciplinary proceedings relating to the circumstances giving rise to this cause. The
costs of this proceeding are assessed against Respondent.

All Justices concur.